     CASE 0:19-cr-00114-WMW-BRT Document 84 Filed 04/29/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                             Case No. 19-cr-0114 (WMW/BRT)

                            Plaintiff,
                                                               ORDER
       v.

Deandre Dontal McGowan,

                            Defendant.


      Defendant Deandre Dontal McGowan pleaded guilty to bank robbery, in violation

of 18 U.S.C. § 2113(a), and this Court sentenced McGowan to 84 months’ imprisonment

on December 6, 2019. McGowan filed a pro se motion on April 13, 2020, but he does not

make any explicit request to the Court. (Dkt. 82.) McGowan’s motion references Section

12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act (CARES Act),

which allows the Attorney General of the United States to expand the Bureau of Prisons’

ability to move prisoners to home confinement. Pub. L. No. 116-136, § 12003(b)(2) (2020).

But Section 12003(b)(2) does not authorize the Court to place McGowan on home

confinement. To the extent that McGowan’s motion is construed as a motion to be placed

on home confinement, his motion is denied.

      Without providing argument, McGowan also cites 18 U.S.C. § 3582(c)(1)(A)(i),

which allows defendants, in addition to the Bureau of Prisons, to move for compassionate

release as part of the First Step Act of 2018. See United States v. Annis, No. 16-195(1),

2020 WL 1812421, at *1 (D. Minn. Apr. 9, 2020). Under Section 3582(c)(1)(A), a
     CASE 0:19-cr-00114-WMW-BRT Document 84 Filed 04/29/20 Page 2 of 2



defendant may move for a reduced sentence only “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

McGowan does not contend that he asked the Bureau of Prisons to bring a motion on his

behalf. To the extent McGowan’s motion is construed as a motion for compassionate

release pursuant to Section 3582(c)(1)(A), the motion is denied because McGowan has not

exhausted his administrative remedies.

                                         ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Deandre Dontal McGowan’s motion, (Dkt. 82), is

DENIED.


Dated: April 29, 2020.                                 s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                            2
